El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La demanda sobre desahucio presentada en este caso ale-gaba entre otros particulares lo siguiente:
“Segundo. Que el demandante es propietario de la finca si-guiente :
*515“ ‘Rústica: predio de terreno situado en el-'barrio de “Florida Afuera,” sitio denominado “Alto de la Quebrada,” del término municipal de Barceloneta, compuesta de doce cuerdas, ochenta y tres céntimos y medio, siendo sus eolindancias las siguientes: por el sa-liente, con terrenos de la sucesión de Gregorio Kuinlam; por el norte, con los de la sucesión de María Encarnación Caballero, hoy Juan Villamil; por el sur, con terrenos de Miguel Monroig y por el po-niente, con los de Celestino Pérez y Ramón Morán. Inscrita en el Registro de la Propiedad, al folio 238, vuelto, finca número 765, inscripción 4a.’
‘ ‘ Tercero: Que el demandado Ramón Morán está ‘ detentando la posesión material de la finca descrita y la está disfrutando precaria-mente sin. pagar canon o merced alguna, en contra de la voluntad del demandante.
“Cuarto: Que distintas veces el demandante ha requerido al de-mandado para que desaloje la descrita finca, siendo infructuosas las gestiones que ha hecho con tal fin el demandante.”
El demandado en su contestación negó los hechos así ale-gados y como materia nueva de defensa alegó lo siguiente-:
“1o. QUe l’a mercantil domiciliada en Manatí Ramón Morán y Cía. de la cual es socio gestor y administrador el demandado es dueña de la siguiente:
“‘Finca: Rustica, en el barrio “Bajura Adentro,” de Manatí, compuesta de 4 cuerdas, igual a 1 hectárea, 57 áreas, 21 centiáreas, lindante, al norte y este, con la sucesión Kuinlam; sur, Miguel Mon-roig y la Sucesión Kuinlam, y oeste, Celestino Pérez.’
“2o. Esta finca la-hubo dicha sociedad por compra-venta judicial según escritura otorgada en Manatí por el marshal de la Corte Municipal de Manatí, en 24 de febrero de 1917.
“3o. Que parece, por la faz de la demanda, que la finca objeto de la acción es la misma que se describe de la propiedad de la mer-cantil ‘Ramón Morán y Cía.,’ de la que como se ha dicho, es gestor y administrador el demandado.”
Formuladas excepciones previas a la contestación, la corte inferior ordenó que la nueva materia fuera eliminada, a cuya resolución el demandado tomó excepción. .
La contestación enmendada niega los hechos segundo y cuarto de la demanda, admitiendo por tanto, por no negarse, *516el hecho de la posesión como se alega en el tercer párrafo de la demanda.
Citamos el siguiente párrafo de la opinión emitida por el juez sentenciador:
“Del examen de la prueba documental y testifical practicada, entiendo que el demandante fia justificado cumplidamente los hechos esenciales de su demanda, cuales' son su carácter de dueño de la finca en cuestión adquirida por escritura pública inscrita en el re-gistro de la propiedad; el estar ocupada dicha finca por el deman-dado Ramón Moran, el cual así lo reconoce en su declaración, sin que, con prueba de ninguna clase, ni aún en su propia declaración, haya tratado de invocar derecho ni razón alguna a su favor para poseer y seguir poseyendo dicha finca.”
El apelante alega como error, primero, la resolución de la corte declarando con lugar la excepción previa formulada a la contestación y la orden eliminando la nueva materia de la contestación, y segundo, el dictar sentencia en un pro-cedimiento como éste, no obstante el hecho de revelar la prueba un conflicto de título.
En la contestación original se niega la posesión de la finca descrita en la demanda y no se alega que la propiedad que se reseña en la contestación esté comprendida en las colindancias de la parcela descrita en la demanda. Ni apa-rece tampoco de la faz de la demanda, como se alegó en la contestación original, que las dos fincas son idénticas. Es verdad que algunas de las señales de los dueños de propie-dades colindantes son las mismas, pero esta circunstancia es tan compatible con la teoría de las fincas colindantes como lo es con la de una confusión sobre las dos fincas. Por otra parte, la finca descrita en la demanda es una parcela de doce cuerdas situada en el barrio de “Florida Afuera,” del tér-mino municipal de Barceloneta, mientras que la que se describe en "la contestación es una finca de cuatro cuerdas radi-cada en el barrio de “Bajura Adentro” de la municipalidad de Manatí. Dentro de las circunstancias apenas si puede *517decirse que la corte cometió error al declarar con lugar la excepción previa en cuanto concierne a la materia nueva en cuestión, o al eliminar la misma de la contestación.
En cuanto al segundo señalamiento, será bastante con de-cir que de un examen cuidadoso de los autos en conjunto no aparece que se baya cometido un error tan manifiesto que exija la revocación de la sentencia.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces 'concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.